By the Court,

DixoN, 0. J.
The question in this case arises upon the construction of sec. 31, chap. 134, R. S., “ Of the *583exemption of Personal Property.” Subdivision 7 provides for the exemption of “ farming utensils,” among which “ one drag ” is named. The defendant in error had one drag besides the grain drill in controversy, which in farming operations is a substitute for the drag in putting in small grains. The farming utensils exempted by subdivision 7, are limited in value to fifty dollars. The grain drill was worth from eighty to eighty-five dollars, and therefore cannot be claimed as exempt under that subdivision. It is claimed under subdivision 9, which exempts “ the tools and implements, or stock in trade, of any mechanic, miner, or other person, used and kept for the purpose of carrying on his trade or business, not exceeding two hundred dollars in value.” It is insisted that the farmer may come in under the denomination of “ other person,” and have an exemption of farming utensils, or other tools and implements provided he carry on some other trade or business beside that of farming, to an amount not exceeding two hundred dollars, in addition to the utensils exempted by subdivision 7. Such construction seems to us contrary to the manifest intention of the legislature, and we cannot adopt it. The exemption of the utensils of the farmer are provided for by subdivision 7, and the words “ other person,” in subdivision 9, are to be applied to mechanics and tradesmen according to the maxim, Noscitur a sociis. Nor do we think, as was contended, that a person, by multiplying his employments, can claim the exemption for such. It was designed for the benefit of persons engaged in either occupation or business singly.
Judgment reversed, and a venire de novo awarded.